DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 10 it is unclear how the supporting stand relates to the elements recited in claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-8,10,11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaloom(US9470356).
[claim 1] Zaloom teaches a mobile device supporting assembly comprising, a supporting mechanism(fig 2) including a base plate(605), a carrier plate(500) to be supported on said base plate, and a lever(610) attached to said base plate and adjustable relative to said base plate, and a mobile electronic facility(110) to be supported on said carrier plate. 
[claim 2] wherein said lever includes a first end portion(lower end) having a spindle(164, locking hinge as shown in figure 7 used to connect the lever to the base plate, see C9 L57-64) engaged with said base plate for pivotally attaching said lever to said base plate.
[claim 3] wherein said lever includes a plurality of first teeth(on octagonal shaft 164) formed on said spindle, and said base plate includes a plurality of second teeth(edges in 152) engaged with said first teeth of said lever for frictionally adjusting said lever relative to said base plate. 
[claim 4] wherein said base plate includes a barrel(146) having said second teeth formed in said barrel. 
[claim 6] wherein the lever includes a second end portion(upper end) having an axle(164,  locking hinge as shown in figure 7 used to connect the lever to the carrier plate, see C9 L57-64) engaged with said carrier plate for pivotally attaching said lever to said carrier plate.
[claim 7] wherein said lever includes a plurality of first teeth(on octagonal shaft 164) formed on said axle, and said carrier plate includes a plurality of second teeth(edges in 152) engaged with said first teeth of said lever for frictionally adjusting said lever relative to the carrier plate. 
[claim 8] wherein the carrier plate includes a barrel(146) having said second teeth formed in said barrel. 
[claim 10] Zaloom further teaches the assembly can include a supporting stand(fig 23) including a base board(701), a carrier board(740) and a post(705) disposed and engaged with said base board and said carrier board. 
[claim 11] wherein said post includes a rod(705) and said base board includes an opening(in collar extending upwardly from base board 701, seen in figure 23) formed in said base board for receiving and engaging with said rod of said post.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaloom as applied to claims 1 and 10 above.
Zaloom teaches an assembly as detailed above, where the base board is shown with caster wheels(fig 23). Zaloom further teaches that the base of the assembly can have wheels or other elements to hold the assembly in a fixed and steady position(C8 L10-20). Suckers or suction cups are well known elements used for securing devices to supporting surfaces. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use known elements, such as a sucker, to attach the base board to the supporting surface, as this would merely be using known elements for their known functions. 

Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210353051, US11106117, US20210247016, US20210240058, US10895345, US10890944, US20210003244, US10880423, US10865934, US10851938, US10344914, US9483083, US9377156, US8985684, US8960104, US20130009023, US20120327566, US8328153, US20120193488, US7639483, US20070012825, US20060157627, US5765797.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632